


109 HR 5571 IH: To provide for the liquidation or reliquidation of

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5571
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries relating to high-density laminate panels entered from 1997
		  through 2005.
	
	
		1.Entries of certain
			 high-density laminate panels entered from 1997 through 2005
			(a)In
			 GeneralNotwithstanding section 514 of the
			 Tariff Act of 1930 (19 U.S.C. 1514)
			 or any other provision of law, the Bureau of Customs and Border Protection
			 shall, not later than 90 days after the receipt of the request described in
			 subsection (b), liquidate or reliquidate the entries described in subsection
			 (d) at a rate of duty of 1.9 cents per kilogram plus 1.5 percent ad
			 valorem.
			(b)RequestLiquidation
			 or reliquidation may be made under subsection (a) with respect to entries of
			 high-density, fiberboard-core laminate panels, described in subsection (d),
			 only if a request is filed with the Bureau of Customs and Border Protection not
			 later than 90 days after the date of the enactment of this Act.
			(c)Refund of
			 Amounts OwedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry described in subsection (d)
			 (including interest from the date of entry) shall be refunded not later than 90
			 days after the date of such liquidation or reliquidation.
			(d)Affected
			 EntriesThe entries referred to in subsection (a) are as
			 follows:
				
					 
					
						
							  Entry
					 numberDate of entry
							
							09702934 02/11/97
							
							09704138 02/26/97
							
							09704971 03/13/97
							
							09708931 04/30/97
							
							09709129 05/02/97
							
							09709723 05/13/97
							
							09710119 05/20/97
							
							09710333 06/02/97
							
							09710515 05/27/97
							
							09710705 05/27/97
							
							09710952 06/09/97
							
							09711190 06/16/97
							
							09711950 06/23/97
							
							09712149 06/13/97
							
							09713644 06/19/97
							
							09712917 07/02/97
							
							09712818 06/23/97
							
							09713048 06/24/97
							
							09713428 06/27/97
							
							09713469 07/03/97
							
							09713782 07/14/97
							
							09714186 07/19/97
							
							09714905 07/16/97
							
							09718076 07/16/97
							
							09715167 07/25/97
							
							09715431 08/02/97
							
							09717098 08/23/97
							
							09197148 08/23/97
							
							09717205 08/12/97
							
							09717312 08/18/97
							
							09717957 08/22/97
							
							09718542 09/02/97
							
							09719508 09/19/97
							
							09719895 09/27/97
							
							09721529 10/04/97
							
							09721686 10/14/97
							
							09722361 10/21/97
							
							09722637 10/29/97
							
							09723528 10/27/97
							
							09723559 10/28/97
							
							09723331 11/03/97
							
							09728036 11/03/97
							
							09724474 11/11/97
							
							09724656 11/17/97
							
							09725422 11/18/97
							
							09726950 11/22/97
							
							0972924 12/31/97
							
							09729523 12/29/97
							
							196–0056618–6 12/15/99
							
							196–0056894–3 12/21/99
							
							196–0056927–1 12/29/99
							
							196–0056947–9 12/30/99
							
							196–0056948–7 12/30/99
							
							196–0056971–9 01/04/00
							
							196–0057052–7 01/07/00
							
							196–0057052–7 01/24/00
							
							196–0057176–4 02/01/00
							
							196–0057240–8 02/07/00
							
							196–0057300–0 02/14/00
							
							196–0055676–5 07/22/99
							
							196–0055709–4 07/27/99
							
							196–0055753–2 08/02/99
							
							196–0055823–3 08/09/99
							
							196–0055868–8 08/19/99
							
							196–0055931–4 08/24/99
							
							196–0055983–5 08/31/99
							
							196–0056009–8 09/06/99
							
							196–0056089–0 09/13/99
							
							D82–0221156–0 05/20/02
							
							D82–0221258–4 06/03/02
							
							D82–0221426–7 06/17/02
							
							D82–0221207–1 05/27/02
							
							D82–2043442–6 04/13/05
							
							D82–0200448–6 02/17/00
							
							D82–0200552–5 02/28/00
							
							D82–0200618–4 03/06/00
							
							D82–0200829–7 03/27/00
							
							D82–0200869–3 04/03/00
							
							D82–0201058–2 04/17/00
							
							D82–0201153–1 04/24/00
							
							D82–0201242–2 04/28/00
							
							D82–0201251–3 05/01/00
							
							D82–0201285–1 05/02/00
							
							D82–0201284–4 05/02/00
							
							D82–0201283–6 05/01/00
							
							D82–0201282–9 05/01/00
							
							D82–0201281–0 05/01/00
							
							D82–0201280–2 05/01/00
							
							D82–0201279–4 05/01/00
							
							D82–0201356–0 05/08/00
							
							D82–0201355–2 05/08/00
							
							D82–0201450–1 05/16/00
							
							D82–0201498–0 05/22/00
							
							D82–0201557–3 05/29/00
							
							D82–0201605–0 06/05/00
							
							D82–0201678–7 06/12/00
							
							D82–0201863–5 07/03/00
							
							D82–0201937–7 07/09/00
							
							D82–0202007–8 07/17/00
							
							D82–0202334–6 09/04/00
							
							D82–0202375–9 09/12/00
							
							D82–0202381–7 09/26/00
							
							D82–0202910–3 11/16/00
							
							D82–0202972–3 11/28/00
							
							D82–0203010–1 12/05/00
							
						
					
				
			
